Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on August 17, 2021 (hereinafter “Am.”) has been entered.
Drawings
1.	The drawings were received on June 25, 2021.  These drawings are not accepted because of the reasons, inter alia, set forth on pp. 2-6 of the prior Office action (hereinafter “OA”) on January 25, 2021.
2.	The drawings were received on August 17, 2021.  These drawings are not accepted because, inter alia, the amendments to the drawings introduce new matter.  Please see 35 USC 132 and 37 CFR 1.121(f).  For example:
a.	New FIG. 13.  
A review of the original application shows that the application as filed did not disclose, inter alia, the sizes, shapes, dimensions, configurations, and/or relative positions of the bicycle, crank axle, front and rear forks, front and rear wheels, front and rear sprockets, pedals, rear derailleur, etc.  Thus, a person having ordinary skill in the art (hereinafter “PHOSITA”) at the time of filing of the application might envision that the sizes, shapes, dimensions, configurations, and/or relative positions of the bicycle, crank axle, front and rear forks, front and rear wheels, front and rear sprockets, pedals, rear derailleur, etc. might be as shown in, e.g., US 20190118901 of Nago, US 20090315692 of Miki et al, US 20180178881 of Miglioranza, US 20210331760 of Fujimura, US 20210197015 of Anderson et al., US 20180257736 of Komatsu, and/or other references classified in, e.g., IPC or CPC symbols B62M9/122; B62M9/132.  
etc. of the above elements within a full spectrum of possible sizes, shapes, dimensions, configurations, positions, etc. implicitly disclosed on the filing date introduce new matter.  See Ex parte George, 230 U.S.P.Q. 575, 578 (Bd. Pat. App. & Inter. 1986) and MPEP § 608.04(a).
On the other hand, Applicant has not established that the application as filed inherently disclosed the bicycle, crank axle, front and rear forks, front and rear wheels, front and rear sprockets, pedals, rear derailleur, etc. inherently have the specific size, shape, dimension, configuration, and/or relative position, etc. as now shown in new FIG. 13.  See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”).  Thus, new FIG. 13 introduces new matter.  See MPEP §§ 608.04(a) and 2163.07; and/or
b.	The metal material for the battery carrier in amended FIGS. 7, 9 and 10.
As noted, original FIG. 6 describes “Batteries In plastic carrier” and “Plastic.”  However, amended FIGS. 7 and 9-10 show that the carrier for batteries 28 is made of metal in accordance with drawing symbols for draftsperson shown in MPEP § 608.02(IX) and/or Guide for Preparation of Patent Drawings attached to the prior OA.  The application as filed did not disclose the metal material for the battery carrier.  Thus, the new metal material for making of the battery carrier introduces new matter.   See MPEP § 608.04(a). 
2.	The original drawings filed on October 26, 2018 are objected to because, inter alia, the
drawings do not comply with 37 CFR 1.84.  Please see “Guide for Preparation of Patent
Drawings” attached to the prior OA.  For example:
a.	37 CFR 1.84(b)(1) states:
Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. (Bold and emphases added)
	In the instant case, the photographs (see, e.g., FIG. 4, 7-8 and 12) are not the only practicable medium for illustrating the claimed invention; and/or are not sufficient quality so that all details in the photographs are reproducible in the printed patent;  
b.	37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  (Bold and emphasis added).

	However, every line, number, and letters in, e.g., FIGS. 1-2, 5 and 10 is not durable, black, sufficiently dense, dark, uniformly thick, and well-defined; 
c.	37 CFR 1.84(m) states:
Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.  (Bold and emphases added)

	In this case, the solid black shading areas in, e.g., FIGS. 1-2, 4-8 and 10 do not aid in understanding the invention and reduce legibility; 
	d.	37 CFR 1.84(p)(3) states: 
Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.  (Emphasis added)  

However, e.g., the reference characters such as 2, 10, etc. and letters “transmission,” “element,” etc. in FIG. 2 are not measured at least .32 cm in height; 
e.	37 CFR 1.84(o) states: 
Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.  (Emphasis added)  

However, numerous descriptive legends or text matter such as “Hub shell” and “transmission,” etc. in FIG. 1 are not approved by the Office and not necessary for understanding of the drawings because they have been designated by reference characters 8, 14, etc. as seen in the specification; 
f.	37 CFR 1.84(u)(2) states: 
“The view numbers must be larger than the numbers used for reference characters.”  

However, e.g., the view number “Fig. 1” is not larger than the numbers “8” and “18” for reference characters; and/or
g.	The cross-sections in FIGS. 1-2 are not indicated by oblique hatching as required by 37 CFR 1.84(h)(3).  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the OA to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next OA. The objection to the drawings will not be held in abeyance.
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the bicycle (see Pub. No. US 20200156739 (Pub.’739) of this application at, e.g., ¶ 71), the fork (Pub.’739 ¶¶ 6, 9, 55), the control element (Pub.’739 ¶¶ 6-10, see also Applicant’s admission that “the terms ‘control’ and ‘control element’ do not relate to the same things” on p. 15 of Am.), and the rear derailleur in claim 1; the handlebar, the cable sheath, the brake controls, the hydraulic brake or mechanical brake, and the derailleur in claim 11; the indicator control in claim 23; the switchable transmission, the wheel hub and the switching mechanism (Pub.’739 ¶¶ 39, 55) in claim 38; the capacitor (Pub.’739 ¶ 100) in claim 41; the second wireless connection in claims 45 and 58; the actuator controller (Pub.’739 ¶¶ 18, 21, 53) in claim 54; and the sensor in claims 57 and 59 must be shown or the features canceled from the claims.  No new matter should be entered.
Amendment Objections
The amendment filed on August 17, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is, e.g., as follows: the new description of FIG. 13 in the Brief Description of the Drawings (Am. p. 3); the new reference character “301” to designate the bicycle in the specification, p. 11, ll. 15-22 (Am. p. 3); and the new paragraph in the specification, p. 20, (Am. pp. 4-5).
A review of the original application shows that the application as filed did not disclose,
inter alia, the size, shape, dimension, configuration, and/or relative position of the bicycle, crank
axle, front and rear forks, front and rear wheels, front and rear sprockets, pedals, and rear derailleur, etc.  After the filing date, the description of a particular bicycle that has specific size, shape, dimension, configuration, relative position, etc. of the bicycle, crank axle, front and rear forks, front and rear wheels, front and rear sprockets, pedals, and rear derailleur, etc. as shown in new FIG. 13 within a full spectrum of possible sizes, shapes, dimensions, configurations, relative positioning, etc. implicitly disclosed on the filing date introduce new matter.  
Applicant is required to cancel the new matter in the reply to this OA.
Specification Objections
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed
subject matter such as “an indicator control” in claim 23 and “a second wireless connection” in
claims 45 and 58.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required.
2.	The disclosure is objected to because of the informalities such as each part of the claimed invention, e.g., the control element in claims 1, 41 and 48; the indicator control in claim 23; the second wireless connection in claims 45 and 58; and the sensor in claims 57 and 59 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (hereinafter “BRI”) using the plain meaning of the claim language in light of the specification as it would be understood by the PHOSITA.  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or 
another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an OA. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an OA.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is(are) “control element” in claims 1, 48 and 58; “indicator control” in claim 23; “switching mechanism” in claim 38; and “actuator controller” in claim 54.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure 
described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) 	Amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f)
or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) 	Present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections – 35 USC § 112
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior OA.
2.	Claims 1-2, 4-5, 7, 11, 14, 17, 23, 35, 38, 41, 43, 45-46, 48, 50, 52, 54-55, and 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.	The term “detachable” in claims 1 and 48 is vague and indefinite in the sense that things which may be done are not required to be done.  For example, in claim 1, the detachable electric connection is detachable, but is not required structurally to be detached.  See “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992).
b.	It is unclear whether the terms “a sensor” and “an electric component” in claims 57 and 59 refer to the same or different things.  On the one hand, the specification discloses that the electric component and the sensor can be the same.  See Pub.’739 ¶ 73 (“It will be appreciated that the electric component can also, e.g., be a sensor, such as a speed sensor”).  Thus, in the context of the specification, the electric component and the sensor can be the same thing.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01.  On the other hand, claims 57 and 59 call for “the electric component includes a sensor.”  As noted, the transitional phrase “includes” is open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).  Thus, under BRI (MPEP § 2111), it is also reasonable to interpret that the sensor and the electric component can be different things such as, e.g., a sensor and a circuit.   See the plain meaning (MPEP § 2111.01) of the term “electric component” from common dictionaries such as Google Search attached to prior OA.  The language of the claim, given its BRI, is such that the PHOSITA would read it with more than one reasonable interpretation regarding the terms “a sensor” and “an electric component.”  Thus, the claim is indefinite.  See MPEP § 2173.02(I). 
c.	Amended claim 1 recites:
wherein the wheel axle includes an electric component arranged to be connected to a control element, 
wherein a detachable electric connection is provided between the electric component and the control element, 
wherein the detachable electric connection includes a wireless connection, wherein the wheel axle includes a first receiver, and wherein a first transmitter is placed in a position selected from the group consisting of (i) at one of the dropouts, (11) at or in a rear derailleur, and (iii) in or on the thru-axle.  (Bold and emphases added)

	Similarly, claim 48 recites:

	wherein the wheel axle includes an electric component arranged to be connected to a control element,
wherein a detachable electric connection is positioned between the wheel axle and the thru-axle,
wherein the detachable electric connection includes a wireless connection, wherein the wheel axle includes a first receiver, and wherein a first transmitter is placed in a position in or on the thru-axle.  (Bold and emphases added)

Claims 1-2, 4-5, 7, 11, 14, 17, 23, 35, 38, 41, 43, 45-46, 48, 50, 52, 54-55, and 57-59 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the mechanical and/or electrical elements that connect the control element, the detachable electric connection, and/or the wireless connection.   
d.	Claims 1-2, 4-5, 7, 11, 14, 17, 23, 35, 38, 41, 43, 45-46, 48, 50, 52, 54-55, and 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the relationships of the control element, the detachable electric connection, and/or the wireless connection.   It is unclear, e.g., the control element is used for controlling the electric connection, and/or the wireless connection, and/or other unrecited element(s) as seen in the open-ended transitional phrase “including” in line 1 of claims 1 and 48 (MPEP § 2111.03).  See also the terms “control device” in Ergo Licensing LLC v. Carefusion 303 Inc., 102 USPQ2d 1122, 673 F.3d 1361 (Fed. Cir. 2012); “control module” in Williamson v. Citrix Online, LLC, 115 USPQ2d 1105 (Fed. Cir. 2015); “control means” in Biomedino, LLC. v. Waters Tech. Corp., 490 F.3d 946 (Fed. Cir. 2007) cited in MPEP §§ 2163 and 2181; and “control unit” in nonprecedential Dionex Softron GmbH v. Agilent Technologies, Inc., Case No. 19-1888 (Fed. Cir. 5/6/2020).  
e.	The recitation “the detachable electric connection is positioned between the wheel axle and the thru-axle” in claim 48 is imprecise because the original FIG. 1 shows that the detachable electric connection 16 is positioned between the hub shell 8 and the wheel axle 7, i.e., not between the wheel axle 7 and the thru-axle 6. 
f.	It is unclear whether the terms “a wireless connection” in claim 1 and “a second wireless connection” in claims 45/1 and 58/41/1 refer to the same or different things.  As noted, the word “a” in a patent claim generally carries the meaning of “one or more.”  See Baldwin Graphic Systems, Inc. v. Siebert, Inc., 512 F.3d 1338, 1342–43 (Fed. Cir. 2008) (holding that the plain meaning of “a” control system encompasses multiple control systems).  Thus, under BRI, it is reasonable to interpret that the wireless connection in claim 1 includes the second wireless connection, i.e., they may be the same.  On the other hand, in the context of the specification, it also reasonable to interpret that the wireless connection in claim 1 is the short range wireless connection and the second wireless connection is the long range wireless connection.  See original claims 34 and 45 and MPEP § 2111.01.  The language of the claim, given its BRI, is such that the PHOSITA would read it with more than one reasonable interpretation.  Thus, the claim is indefinite.  See MPEP § 2173.02(I).
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1, 38, 41, 45, 48, 50, and 58, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11, 17, 19-20, 23 and 28 of copending Application No. 16608495 (hereinafter “Appl.’495”) which was published as Pub. No. US 20200189690 (Pub.’690).  Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant used a minor different terminology to claim the same or substantially the same invention.  In re Griswold, 150 USPQ 804 (CCPA 1966) and MPEP § 804.02.  For example, see the comparison among claims 9, 11, 17, 19-20, 23 and 28 of Appl.’495 and claims 1, 38, 41, 45, 48, 50, and 58 of this application below:
    Common    	                              Appl.’495		    		      This Appl.’599
bicycle				       cls. 9, 19					cl. 1
(bicycle) frame			cl. 9					cls. 1, 48
fork					cl. 9					cl. 1
dropouts				cl. 9					cl. 1
wheel axle				cl. 9					cls. 1, 48
thru-axle				cl. 9					cls. 1, 48
rear derailleur				cl. 9					cl. 1
					driven wheel (cl. 9)
transmission				cl. 9					cl. 38
electric component			cls. 9, 19				cls. 1, 48
control element			cls. 9, 19				cls. 1, 48
(first) wireless connection 		cl. 9					cls. 1, 48
(second) wireless connection		cl. 9					cl. 45
first receiver 				cl. 9					cls. 1, 48
first transmitter			cls. 9, 11, 20				cls. 1, 48
second receiver			cls. 9, 28				cls. 45, 50
second transmitter			cl. 9					cl. 45, 58
first energy storage element		cl. 17					cl. 41
second	energy storage element	cl. 23					cl. 41			Although claim 9 of Appl.’495 calls for the driven wheel, meanwhile, claims 1, 38, 41, 45, 48, 50, and 58 of this application do not, however, the claimed bicycle in this application inherently include the driven wheel.  In fact, without the driven wheel, the claimed bicycle in this application would be inoperative.   On the other hand, the driven wheel is conventional or well known in the bicycle art.  See, e.g., WO 2015130174 A1 of Van Druten and MPEP § 2144.03. 
It would have been obvious to the PHOSITA at the time of filing to form the driven wheel for the bicycle claimed in this application as taught or suggested by common knowledge in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
Indication of Allowable Subject Matter
Upon filing of a proper terminal disclaimer, claims 1-2, 4-5, 7, 11, 14, 17, 23, 35, 38, 41, 43, 45-46, 48, 50, 52, 54-55, and 57-59 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this OA.
3.	As allowable subject matter has been indicated, applicant's reply must either comply with
all formal requirements or specifically traverse each requirement not complied with.  See 37
CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Mishima et al. (DE 102018126435 A1) teaches the connection of an electrical component in a bicycle as shown in FIGS. 1-2 (see Abstract in EPO machine translation); and
b.	Tetsuka (US 20180268668) teaches a wireless communication (14, FIG. 2).
Response to Arguments
Applicant's arguments filed August 17, 2021 have been fully considered but they are not persuasive.
At the outset, Applicant asserted that “Support for the amendments, new claims, and drawings may be found throughout the as filed disclosure” (Am. p. 13)
The Examiner respectfully suggests that Applicant should specifically point out the support for any amendments made to the disclosure because a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Please see 37 CFR 1.111(b), MPEP §§ 707.07(a) and/or 2163.06. 
Abstract Objections
The objection is withdrawn in view of Applicant’s amendments.
Drawing Objections
	Applicant contended, inter alia, that Applicant added new FIGS. 2C and 13 and Applicant took care not to add new matter (Am. p. 14).  
	The Examiner agrees that FIG. 2c does not add new matter because it does not show new structure in comparison to the original drawings.  However, the Examiner respectfully submits
that FIG. 13 adds new matter for the reasons set forth above.  
	Disclosure Objection
	First, the objections to the Brief Description of the Drawings are withdrawn in view of Applicant’s amendments.  (Am. p. 14)
Second, Applicant stated that “in claim 1 the wireless connection has been clarified as formed by a first receiver 18 included by the wheel axle and a first transmitter placed in a position selected from the group consisting of (i) at one of the dropouts, (ii) at or in a rear derailleur, and (iii) in or on the thru-axle.  (Am. pp. 14-15)
  	The Examiner agrees with the above statement.  
Applicant further contended that the amended drawings and specification show each of the claimed feature and reference characters without addition of new matter (Am. p. 15)
Applicant’s arguments are unavailing because they relied on the drawings and specification filed after the filing date that introduce new matter as set forth above.  Please note that 37 CFR 1.81(a) states:
	The applicant for a patent is required to furnish a drawing of his or her invention where necessary for the understanding of the subject matter sought to be patented; this drawing, or a high quality copy thereof, must be filed with the application.  (Bold and emphases added)

	More importantly, 35 U.S.C. 113 states: 
Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficiency of the application due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim. (Bold and emphasis added)

	See also In re Hay, 534 F.2d 917, 189 USPQ 790 (CCPA 1976) (If the best mode contemplated by the inventor at the time of filing the application is not disclosed, such defect cannot be cured by submitting an amendment seeking to put into the specification something required to be there when the application was originally filed.  Any proposed amendment of this type should be treated as new matter.) cited in MPEP § 608.01(h).  As noted, instead of relying on the original disclosure, Applicant relied on the new figure and amended description thereof. 
In view of the foregoing, the disclosure objections are respectfully maintained.
	35 USC 112
	Applicant contended that the amendments address the indefinite issues (Am. pp. 15-16). 
	First, regarding the term “detachable,” amended claim 1 is remained indefinite because it is unclear whether the electric connection is required structurally to be detached between the electric component and the control element or not.  
	Second, the “sensor” is now claimed in claims 57 and 59, thus, claims 57 and 59 are indefinite for the reasons set forth above.
	Third, the terms “short” and “long” are removed.  Please note that MPEP § 608.01(o) states: 
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification. See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.  (Bold and emphases added)

	Applicant did not make appropriate amendments of the specification to provide antecedent basis for new terms appearing in the claims; thus, the amendments necessitate new objections.
	35 USC 102 and 103
	The previous art rejections are withdrawn in view of Applicant’s amendments and remarks.

	Conclusion  
	In view of the foregoing, the application is not in condition for allowance.
Finality

Applicant's amendment necessitated the new ground(s) of rejection presented in this OA.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656